Notice of Pre-AIA  or AIA  Status
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 8-15 are presented for examination.  Claims 1-7 are canceled.
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/5/19 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "serious" in claim 12 is a relative term which renders the claim indefinite.  The term "serious" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 13 recites the limitations "the start" in line 2.  There is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanazawa et al. (Kanazawa) US publication no. 2017/01465001.
As per claim 8, Kanazawa discloses an analytical device for an analytical system including one or more of the analytical devices and a controller that controls the analytical devices [figure 1; para 35-36], the analytical device comprising: 
a communication part configured to communicate with the controller [figure 1; para 35, 58, 76, 77]; and 

Kanazawa discloses:
[0035] As shown in FIG. 1, the analyzing apparatus 1 is configured to include a main power switch 10, a system controller 110 (corresponding to a controlling apparatus in the present invention), and an analyzing section 30.

[0036] The main power switch 10 is a mechanical switch for switching ON/OFF of a main power for the whole of the analyzing apparatus 1, and is implemented, for example, as a locker switch, a push-button switch or the like. When a user operates the main power switch 10 while the analyzing apparatus 1 is in a main-power-on state, the analyzing apparatus 1 is forcibly put into a main-power-off state regardless of the currently performing operation. A conceivable situation where the main power switch 10 is operated in the middle of the analysis work is a case where the maintenance is urgently needed, or other cases.

[0058] The analysis controlling section 22 controls the operations of the automatic sampler 31 and the LC section 32, such that the analysis commanded by the user is appropriately executed. Specifically, the analysis controlling section 22 acquires an analysis condition and the like set on the workstation 2, through the communicating section 60, and outputs a predetermined driving signal to the automatic sampler 31 and the LC section 32, in accordance with the acquired analysis condition and the like. Furthermore, since the analyzing apparatus 1 includes the touch panel 11, the analysis controlling section 22 may determine an analysis condition and the like, based on the operation information acquired from the operation acquiring section 21, and may output a predetermined driving signal to the automatic sampler 31 and the LC section 32, in accordance with the determined analysis condition and the like. In addition, the analysis controlling section 22 may display the currently set analysis condition and the like, as an image, on a screen of the displaying section 40.

[0077] When the warm-up operation is completed (Yes in S108), the analysis controlling section 22 sends a warm-up completion notice signal to the workstation 2 through the communicating section 60 (step S109).

[0085] The above "predetermined time" as the judgment reference in step S117 may be arbitrarily set by the user, and may be 0 seconds, for example. acquiring section 21 detects a touch operation in a predetermined area on the touch panel 11 during the period. For example, the above predetermined area may be a GUI button displayed by the displaying section 40 and relevant to the operation control of the analyzing section 30. 

[0086] As another example, for transitioning to the sleep state after the end of the analysis, a command may be given from the workstation 2. As an example, the command for transitioning to the sleep state may be incorporated at the end of the set of a plurality of the analyses respectively included in the batch files 512, 514, 516 and 518. In this case, instead of step S117 in FIG. 4, a command signal for transitioning to the sleep state is sent from the workstation 2 to the analyzing apparatus 1 (the illustration is omitted). A configuration in which the batch file includes the command for transitioning to the sleep state in this example may be adopted as the default operation mode of the above analysis controlling program. It is preferable that the user can arbitrarily change whether to enable the operation mode.

[0087] According to the present embodiment, the analyzing apparatus 1 turns off the unit powers of all units of the analyzing section 30 by the pressing of the energy-saving power switch 12 or the command from the workstation 2 so as to stop the electricity supply to all units (the transition to the sleep state). Thereby, the electricity consumption by the analyzing apparatus 1 is considerably reduced.
 

		As per claim 9, Kanazawa discloses that a communication state determination part configured to determine whether a communication is established between the controller and the analytical device; a power supply instruction input part to which a user power supply instruction based on a user's operation of switching the analytical device to a power-on state or a software power-off state by software is input not via the controller; and a valid/invalid switching part configured to invalidate the user power supply instruction when the communication state determination part determines that the communication between the controller and the analytical device is established and to validate the user power supply instruction when the communication state determination 
 		As per claim 10, Kanazawa discloses that a light emitting part, wherein the light emitting part is configured to be lit when the user power supply instruction is valid and to be lit off when the user power supply instruction is invalid [figure 2; para 38, 40, 41]. 
 		As per claim 11, Kanazawa discloses that an error detector, wherein the valid/invalid switching part is configured to validate the user power supply instruction when the error detector detects an error [para 90]. 
 		As per claim 12, Kanazawa discloses that the valid/invalid switching part is configured to invalidate the user power supply instruction when an error detected by the error detector is a predetermined serious error [para 90]. 
 		As per claim 13, Kanazawa discloses that the analytical device is configured to start up in synchronization with the start of the controller and to shut down in synchronization with the shutting down of the controller [figure 1; para 60-61, 96]. 
 	 	As per claim 14, Kanazawa discloses that a controller for an analytical system including one or more of the analytical devices and the controller that controls the analytical devices [figure 1; para 35-36], the controller comprising: 
		a communication part that communicates with each of the analytical devices;  and a power supply instruction transmitter that transmits via the communication part an instruction to switch the analytical device to a power-on state to the analytical device in which a communication with the controller has been established when the controller is in a power-on state, and that transmits via the communication part an instruction to switch the analytical device to a software power-off state to the analytical device in 
 		As per claim 15, Kanazawa discloses that the one or more analytical devices, each of the one or more analytical devices comprising: a communication part configured to communicate with the controller; and a power supply control part configured to switch between a power-on state and a software power-off state of the analytical device by software based on an instruction to switch the analytical device to the power-on state or the software power-off state, the instruction being transmitted from the controller via the communication part [figure 1; para 84-87, 89].
		 
 	9. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Bungo, US publication no. 20160018863 discloses an analytical device comprising a main circuit which causes a device main body unit to operate [figure 1].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mar. 31, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                                                                                                                                                                




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kanazawa is cited by applicant.